Exhibit 10.1


PNM RESOURCES, INC.
DIRECTOR DEFERRED RESTRICTED
STOCK RIGHTS PROGRAM
This PNM Resources, Inc. Director Deferred Restricted Stock Rights Program (the
“Program”) is adopted by the Board of Directors (the “Board”) of PNM Resources,
Inc. (the “Company”) pursuant to the PNM Resources, Inc. 2014 Performance Equity
Plan (the “Plan”). The Program is effective as of December 1, 2017.
1.Background. Nonemployee Directors are compensated for their services, in part,
by the receipt of Restricted Stock Rights. Unless the Board determines
otherwise, the Grant Date for the Restricted Stock Rights made to Nonemployee
Directors is the Annual Meeting Date. Currently, Restricted Stock Rights granted
to Nonemployee Directors vest on the first anniversary of the Grant Date and
payment in the form of Company Stock is made for these Restricted Stock Rights
following vesting. Tax is due when the payment is made.
The purpose of the Program is to allow Nonemployee Directors to defer receipt of
payment (and taxation) of Restricted Stock Rights granted under the Plan as
described below. This Program applies only to grants of Restricted Stock Rights
made on and after May 2018. All Nonemployee Directors are eligible to
participate in the Program. If a Nonemployee Director chooses to not participate
in the Program, the Restricted Stock Rights will be paid to the Nonemployee
Director at such time as determined by the Board, which is currently following
vesting.
2.Deferral of Restricted Stock Rights. Pursuant to the Program, a Nonemployee
Director may make an annual election to defer receipt of payment for vested
Restricted Stock Rights to a future date selected by the Nonemployee Director.
The election to defer the payment is made by filing a signed election form (that
will be provided by the Company) by December 31 of the calendar year prior to
the year for which the election relates. The election will become irrevocable as
of the relevant December 31. The election will only be effective for the
calendar year to which it relates. A new election will be required if the
Nonemployee Director wants to participate in the Program in any later calendar
year.
For the calendar year in which an individual first becomes a Nonemployee
Director, he or she may elect to defer receipt of his or her Restricted Stock
Rights by filing a signed election form provided by the Company prior to the
first day on which he or she becomes a Nonemployee Director. The election form
shall be conditional on his or her actually becoming a Nonemployee Director and
it shall become irrevocable on the day prior to the first day on which the
Nonemployee Director becomes a member of the Board.
3.Payment for Restricted Stock Rights. As in the past, payment of Restricted
Stock Rights will be in the form of Company Stock. If a Director chooses to
participate in this Program, a Director may elect among three payment timing
alternatives:
•
A Director may elect to have the payment made in May of a year specified by the
Nonemployee Director. In no event may the payment be made later than the fifth
anniversary of the Nonemployee Director’s Termination of Service as a
Nonemployee Director.





--------------------------------------------------------------------------------




•
Alternatively, a Director may elect to have the payment made within sixty (60)
days following the Director’s Termination of Service as a Nonemployee Director.

•
As a third alternative, a Director may elect to have the payment made on a
specified anniversary (not to exceed the fifth anniversary) of the Nonemployee
Director’s Termination of Service as a Nonemployee Director.

If a Nonemployee Director elects to participate in the Program, but fails to
make an election as to the time of payment of the Director’s Restricted Stock
Rights, such payment will be made within sixty (60) days following the
Director’s Termination of Service as a Nonemployee Director. If the Nonemployee
Director dies prior to receiving all of the Nonemployee Director’s Restricted
Stock Rights under the Program, the Director’s remaining Restricted Stock Rights
will be paid within ninety (90) days following the Nonemployee Director’s death
to the Director’s beneficiary as described in Section 12.2 of the Plan. If the
Company is in a blackout period at the time a payment would otherwise be made,
payment of the Restricted Stock Rights will be delayed until a later date after
the blackout period ends. This date is the “Payment Date.”
4.No Dividend Equivalents. A Nonemployee Director who elects to defer payment of
his or her vested Restricted Stock Rights will not be entitled to receive
payment equal to the amount of dividends, if any, that he or she would have
received if he or she had directly owned the Stock to which the vested
Restricted Stock Rights relate from the date of vesting to the Payment Date.
5.Amendment and Termination. The Board reserves the right to modify, amend or
terminate this Program at any time and from time to time. Any such amendment,
modification or termination, however, shall be subject to the requirements of
Article 15 of the Plan, to the extent that it is applicable.
6.Definitions. When a word or phrase appears in this Program document with the
initial letter capitalized and the word or phrase does not begin a sentence, the
word or phrase shall generally be given the meaning ascribed to it in the Plan,
unless a clearly different meaning is required by the context in which the word
or phrase is used or a different meaning is specifically provided in this
Program document.
7.Compliance with the Plan. This Program at all times will be subject to the
terms and conditions of the Plan and any related Award Document. The terms and
provisions of the Plan and any related Award Document, as amended from time to
time, are hereby incorporated herein by reference. The Board shall have the sole
and complete discretion with respect to the interpretation of the Program. The
Board and/or the Compensation and Human Resources Committee shall have the sole
and complete discretion with respect to the interpretation of the Plan. The
decisions of the majority of the Board shall be final and binding upon a
Nonemployee Director and the Company. In the event of any conflict between the
terms and conditions of the Program and the Plan, the provisions of the Plan
shall control.
8.Section 409A Compliance. This Program shall be administered in accordance with
the requirements of the Plan, including Section 18.3. This Program is intended
to be


2



--------------------------------------------------------------------------------




administered in compliance with Section 409A of the Code and each provision of
the Program shall be interpreted, to the extent possible, to comply with Section
409A of the Code.


3

